Citation Nr: 1609587	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  11-18 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for skin cancer, to include squamous cell carcinoma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel






INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In his initial June 2011 substantive appeal, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  However, in January 2015 signed correspondence, the Veteran requested that his scheduled hearing be cancelled.  Therefore, the Veteran's hearing request is considered withdrawn.  38 C.F.R. § 20.704(e).

The Board remanded this matter in March 2015 for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).

The Board observes that a private medical statement in August 2009 referred to other skin diagnoses other than skin cancer.  It is unclear whether the Veteran intends to pursue service connection claims for any other skin diseases.  This issue is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was exposed to herbicides while serving in the Republic of Vietnam.

2.  Skin cancer is not among the disabilities for which presumptive service connection for herbicide exposure is warranted.

3.  The Veteran's skin cancer did not have its onset in active service, and is not otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for skin cancer, to include squamous cell carcinoma and to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The duty to notify was satisfied by way of a letter sent to the Veteran in January 2009 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice also included information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and identified private treatment records.  Per the Board's March 2015 remand order, VA attempted to obtain updated private treatment records.  On July 20, 2015 and September 23, 2015, the RO sent a letter asking the Veteran to submit additional evidence or release forms for treatment records to support his appeal for service connection for skin cancer.  In response to the request, the Veteran provided release forms that were received on August 8, 2015 and November 11, 2015.  Unfortunately, the Veteran did not sign and date the forms on either occasion despite the RO notifying him that the forms had to be properly signed and dated.  As such this evidence could not be obtained for consideration.  The December 2015 supplemental statement of the case (SSOC) notified the Veteran of the attempts to obtain his records and of his failure to properly complete the authorization and release forms.  In January 2016, the Veteran returned the SSOC notice response but did not indicate that he had any further information to provide the RO for consideration.  Therefore, the Board finds that the directives in the Board's March 2015 remand order have been substantially completed.  See Stegall, 11 Vet. App. 268.

Pursuant to the Board's March 2015 remand order, the Veteran was afforded a VA medical examination in August 2015.  The examiner reviewed the electronic claims file, examined the Veteran, and provided an etiology opinion supported by rationale.  Therefore, the examination report is adequate for rating purposes and as such, the directives in the Board's March 2015 remand order have been substantially completed.  Id.

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, a disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310. 

Service connection for certain diseases, such as malignant tumors, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  As malignant tumors are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

To establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

Additionally, in some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service, even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2015).  A veteran who served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f) (West 2014).

The following diseases are deemed associated with herbicide exposure, under current VA regulation: chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus; soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma; hairy cell leukemia and other chronic B-cell leukemias; Parkinson's disease; and ischemic heart disease.  The foregoing diseases shall be service connected if a Veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. §§ 501(a), 1116 (West 2014); 38 C.F.R. § 3.309(e). 

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also 61 Fed. Reg. 41, 442-41, 449, and 61 Fed. Reg. 57, 586-57, 589 (1996).  The United States Court of Appeals for the Federal Circuit has held, however, that a claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board observes that the Veteran's service treatment records demonstrate that he served within the borders of Vietnam during his period of service.  He is therefore presumed to have been exposed to herbicides in service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(i) and (iii).

First, the Board notes that skin cancer is not listed as one of the disabilities for which presumptive service connection based on herbicide exposure can be granted under 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e).  Thus, service connection may not be granted on a presumptive basis based on herbicide exposure.

Second, the Board observes that the Veteran's skin cancer was not treated during service or diagnosed within one year of separation of service.  At most, service treatment records show the Veteran was treated for large carbuncles and cellulitis of the right knee in September 1966.  At separation from service in September 1968, the clinical examination of the skin was normal and the Veteran did not report any skin conditions on the accompanying report of medical history.  By his own admission during the August 2015 VA examination, his skin cancer manifested when he was 30 years old, or in approximately 1976.  Thus, the lay and medical evidence establishes that skin cancer had onset approximately 9 years after separation from service.  Consequently, service connection cannot be granted based on chronicity or continuity of symptomatology as the skin cancer or symptoms thereof did not manifest during service or within one year of separation from service.

Finally, the Board finds the evidence does not support a finding of direct service connection between the Veteran's skin cancer and service, to include his exposure to herbicides, as there is no competent and credible nexus between service and the disability.  Having the most probative value in this matter is the opinion from the August 2015 VA examiner who found no nexus between skin cancer and service, to include exposure to herbicides.  The examiner observed that the Veteran was not treated during service for skin cancer and noted that skin cancer is not a presumptive condition related to Agent Orange exposure.  The examiner reasoned that if skin cancer had been associated with herbicide exposure, it is likely that VA would have made a previous recommendation that skin cancers be a presumptive condition.  The examiner found no current medical research to link the Veteran's skin cancer with Agent Orange exposure.  The examiner opined that the Veteran's skin cancer is likely related to the cumulative effects of sun exposure over his entire lifetime, to include exposure while working as a carpenter, and related to hereditary factors such as his fair skin.

In support of his claim, the Veteran submitted a statement from Dr. J.L., dated August 2009.  Dr. J.L. noted the Veteran's belief that his skin condition is related to Agent Orange exposure.  Dr. J.L. said he could not be certain whether the cutaneous findings - abundant sebaceous hyperplasia, diffuse open comedones, and a history of skin cancer - were caused by Agent Orange.  However, he could not say that they were not.  This statement holds some probative value as the examiner could not rule out herbicide related skin cancer.  However, the probative value of this opinion is very low as the use of equivocal language renders the opinion as speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative).  

The Board further finds that the probative value of Dr. J.L.'s opinion is greatly outweighed by the August 2015 VA examiner's opinion, which is not couched in speculative terms and specifically included consideration of current research to determine whether a link existed between skin cancer and herbicide exposure.

The Board has also considered the Veteran's lay statements indicating a direct nexus between his disability and service.  To the extent the Veteran contends he received treatment for skin cancer, his statements are competent and credible.  However, he is not shown to have the medical expertise to diagnose or determine the etiology of his skin cancer, to include determining its relationship to Agent Orange or his period of service.  Relationships between service, to include exposure to Agent Orange, and skin cancer are not readily apparent to a lay person.  Physicians must rely on examination, medical history, and special diagnostic testing to render a diagnosis and determine etiology.  Consequently, the Veteran is not competent to opine as to the etiology of his skin cancer.

The Board has considered all of the evidence but finds that service connection for skin cancer, to include squamous cell carcinoma, is not warranted.  In this case, the Veteran's skin condition is not listed as a disability subject to presumptive service connection under 38 C.F.R. § 3.307(a)(6) and 38 C.F.R. § 3.309(e).  He did not complain of or seek treatment for a chronic skin condition in active service and there is no evidence that skin cancer was shown within a year of his discharge from active service.  Further, the probative medical opinion weighs against a finding that the Veteran's skin cancer is related to his exposure to Agent Orange. 

Consequently, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's skin cancer, to include squamous cell carcinoma, manifested during or as a result of service, to include his exposure to herbicides.  The reasonable doubt doctrine is not for application.  Thus, service connection for skin cancer is not warranted and the appeal is denied.  See 38 U.S.C.A. § 5107(b) (West 2014).  


ORDER

Service connection for skin cancer, to include squamous cell carcinoma, is denied.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


